Case: 11-20133     Document: 00511699200         Page: 1     Date Filed: 12/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 19, 2011
                                     No. 11-20133
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MERCURIO ZOROASTRO TOVAR HERNANDEZ, also known as Mercurio
Tobar Hernandez, also known as Mercurio Tovar Hernandez, also known as
Mercurio Zoroastro Tovar-Hernandez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-655-1


Before KING, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Mercurio Zoroastro Tovar Hernandez
(Tovar) has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Tovar has filed a response seeking the appointment of new
counsel. We have reviewed counsel’s brief and the relevant portions of the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-20133   Document: 00511699200    Page: 2   Date Filed: 12/19/2011

                                No. 11-20133

record reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, Tovar’s motion to appoint new counsel is DENIED, and
the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2